Hon. Joe C..Gladney                   Attention:  Mr. J. M. Burns
Criminal District  Attorney           Opinioh No. O-2228
Rusk County                           Re: Validity of teachers'   contracts not
Henderson, Texas                      signed by president, of board and neces-
                                      sity for the approval of minutes.
Dear Sir:

               We are in receipt of your letter of April13,        19h0, requesting
an opinion      of this department which reads as follows:

           *A meeting of the board of trustees   of an independent
     school district;  with less .than five hundred scholastics,
     was held on April 1, 19b0, with all seven members of the
     board present.   During the meeting a motion was made and
     seconded to elect four teachers for the next school year,
     said teachers being named in the motion.     Three of the board
     members voted in favor of this motion, two opposed it, and
     the chairman and one failed to vote either way. Before the
     meeting adjourned, a motion was made that the minutes of the
     meeting be approved before adjournment, but this motion met
     with such opposition   that the meeting adjourned without ap-
     proving the minutes.    About the 5th or 6th of April, the sec-
     retary and three other members of the board met and signed
     contracts with the above mentioned four teachers,     said ac-
     tion being taken without consulting    the chairman and before
     the minutes were approved.     On April 6, the trustee election
     was held and a majority of the board were defeated.       Now, the
     new members of the board have qualified    and do not favor em-
     ploying the four teachers above mentioned and do not intend
     to ratify or approve,the minutes of the meeting wherein they
     were hired.

               '*The questions   on which I desire   an opinion   from your
      office      are:

            "1. Would the Chainnan or President of the board's sig-
      nature to the contracts be necessary to make the contracts
      valid where the minutes have not been approved?

            "2. Are the contracts of the above mentioned teachers
      valid and binding wherein the minutes of the meting in which
      they were elected are not approved by the board and where a
      majority of the school board have met and signed the con-
      tracts?"
Hon. Joe C. Gladney, page 2          (O-2228)


              Please accept our thanks for      the assistance   furnished   us by your
opinion     and citation  of authorities.

            Articles   2779, 2780 and 2783, Revised Civil Statutes 1925, provide
for the organization     of boar& of trustees in independent school districts
and the conduct of their business.       It is provided that they shall choose a
president,    secretary and other officers    and they are authorized  to adopt such
rules, regulations     and by-laws as they may deem proper.    Article  2781 expressly
authorLees such board of trustees to -ploy        teachers for the schools of the
district   for a term not to exceed three years.

          We ruled in opinion No. O-237, a copy of which is enclosed herewith,
that the action of a commissioners'  court authorizing a contract was valid, where
a quorkwas~preaent  and the motion-was carried by a majority of those voting,
although two members were present and refused to vote,   See also 46 C.J. 1381.

           Under’the general powers vested in boards of trustees for independent
school districts,   the president or other duly authorized officer may be, and
frequently is, directed or authorized to finally      execute a contract entered
into by such body; h-ever,     we are not aware of any statute or rule of law which
would require the president    of the board of trristees of an independent school
district  to join in the execution of a teacher’s     contract, as a pre-requisite
to its validity,   where such contract was authorized by regular proceedings be-
fore the board, accepted by the teacher, and later signed by a majority of the
other members of the board.     The statutes authorize the board of trustees to
enter into contracts of employment with teachers and its action does not depend
upon the consent or signature of any particular     arember or officer  of the board.

              The following   rule   appears in 56 C.J.   at p. 90, g 318:

           “If the terms of the contract with a teacher are properly
     agreed upon at a regularly convenedmeeting    of the school board,
     the parties may affix their signatures to the contract at some
     later tdme, and separately at different  tines and places,  except
     where the statute is construed to require exeoution of the con-
     tract by members of the board at the boardraeeting,n
      ~,.  Apparently there is no dispute as to what actually   occurred at the meet-
ing of the board when the teachers were elected,     but the newmembers have refused
to approve the minutes because they disapprove of the action taken at the previous
meeting.   The validity   of such a contract regularly entered into does not depend
upon a cratificationo    of the contract by approving the minutes,   The minutes, un-
der the.above facts,.are    but records of the proceedings of the board, and in the
absence of such records proof of the actual facts may be supplied by parol.      Such
was our ruling in opinion No. O-2162, a copy of which is enclosed herewith.      You
do not specifically    so state, but we think the inference may be reasonably drawn
that the first attempt to approve the minutes was made before the secretary ever
wrote them up and there was nothing to approve.
Hon. Joe C. Gladney, page 3 (O-2228)



           Your first   question   is answered in the negative,   and your second
in the affirmative.

                                              Yours very truly

                                              ATTORNEGENERALOFTEXAS

                                              By /a/ Cecil C. Cammack
                                              Cecil C. Camack, Assistant

APF’ROVEDAPR 27, ~1940
/s/ Gerald C. Mann
ATTOFNEYGENERAL   OFTEXAS

APPROVElIzOPINIONCOMWITEE
BY:      Bh'B, Cm

&C:L&wb